          Case 1:21-mc-00016-JEB Document 8 Filed 03/31/21 Page 1 of 1




                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA



IN RE APPLICATION OF LOS ANGELES                           Misc. Action No. 1:21-mc-16
TIMES COMMUNICATIONS LLC TO
UNSEAL COURT RECORDS



                        NOTICE OF SUBSTITUTION OF COUNSEL

       The United States of America, by and through its attorney, the United States Attorney for

the District of Columbia, hereby gives notice that Assistant United States Attorney Molly Gaston

is entering her appearance in the above-captioned matter in the place of Assistant United States

Attorney J.P. Cooney.


                                                 Respectfully Submitted,

                                                 CHANNING D. PHILLIPS
                                                 ACTING UNITED STATES ATTORNEY
                                                 D.C. Bar Number 415793


                                              By: Molly Gaston
                                                 Molly Gaston
                                                 Assistant United States Attorney
                                                 VA Bar Number 78506
                                                 United States Attorney’s Office
                                                 555 Fourth Street, N.W.
                                                 Washington, D.C. 20530
                                                 Telephone: 202-252-7803
                                                 Email: Molly.Gaston@usdoj.gov
